DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 8/9/2022 amended claims 24 and 80 and added new claims 81-82.  Applicants’ amendments overcome the claim objection and the 35 USC 112 rejection from the office action mailed 3/9/2022; therefore these issues are withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 102 rejection over Harrington and the 35 USC 103 rejections over Harrington, Harrington in view of Rangaswamy and Harrington in view of Herbst-Dederichs from the office action mailed 3/9/2022; therefore these rejections are maintained below.  Also, applicants have not address the double patenting rejection from the office action mailed 3/9/2022; therefore this rejection is maintained below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/8/2022 was filed after the mailing date of the non-final office action on 3/9/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3, 10, 14-15, 19-21, 24, 32-34, 38 and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrington et al., US Patent No. 4,578,115 (hereinafter referred to as Harrington). 
Regarding claims 1, 3, 10, 15 and 19, Harrington discloses a thermal spray coating (Col 1/L. 5-6) comprising: metal-containing particles mechanically alloyed (Col 7/L. 8-9: alloy core particles; Col 7/L. 2/Example 1: handmilled – mechanically alloyed) to a transition metal (Col 5/L. 28-30: core coated with the cladding of the aluminum, cobalt and, optionally, molybdenum), the metal containing particles (Col 4/L. 54: core particles) including at least one of Aluminum, Magnesium, and Titanium (Col. 6/L. 64: fine Aluminum powder).  
Harrington further discloses wherein the thermal spray coating is formed by spraying a composition comprising organic material blended with the metal-containing particles (Col 6/L. 66-67: a polyvinyl pyrrolidone (PVP) binder solution) and wherein the transition metal comprises at least one of: Molybdenum; Chromium; Zirconium; Titanium; Silicon; and mixtures thereof (Col. 5/L. 28-30: core coated with molybdenum).
	Regarding claims 14, 20-21, 24 and 81, Harrington discloses the transition metal comprises Chromium (Col 5/L. 35-37: 10 micron chromium particles, with - 10 micron particles of aluminum and cobalt secured to the composite core).
Regarding claim 32, Harrington discloses the thermal spray powder of claim 15 (Col 1/L. 5-6), and further discloses a method of coating a substrate with said thermal spray powder wherein thermal spraying comprises plasma spraying (Col 8/L. 1-3: plasma spraying).
Regarding claims 33-34 and 38, see discussion above.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 2, 4, 18, 79 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington.  
Regarding claim 2, Harrington discloses a thermal spray coating but does not disclose wherein the metal-containing particles each comprise a core surrounded by the transition metal mechanically alloyed to the core.  However, Harrington discloses a core material blended with a coating mixture and milled together (Col 6-7/L. 64-13).  It would have been obvious to one with skill in the art to prepare the disclosed material and determine if the various components (particles to core) are alloyed together.
Regarding Claim 4, Harrington discloses a thermal spray coating but does not disclose wherein the metal-containing particles comprise a core of pure Aluminum.  However, it would have been obvious to one with skill in the art at the time of the invention to prepare the material disclosed wherein the core comprises various disclosed metal materials, such as aluminum and for that aluminum to be pure.
	Regarding claim 18, Harrington discloses a thermal spray powder but does not disclose wherein the Aluminum-containing particles each comprise an Aluminum core or an Aluminum alloy core surrounded by the transition metal mechanically alloyed to the core.  Harrington does disclose a core material blended with a coating mixture and milled together (Col. 6-7/L. 64-13).  Therefore, it would have been obvious to one with skill in the art at the time of the invention to prepare the material disclosed wherein the core comprises various disclosed metal materials, such as aluminum in order to enhance coating properties.  
	Regarding claim 79, it is the position of the examiner that based on the discussion above regarding Harrington that at least a small portion of the Aluminum-containing particles would not be alloyed to the transition metals discussed above.
	Regarding claim 82, Harrington discloses particle sizes for the mechanically alloyed transition metal being less than 10 microns (see Examples).     
	
Claim Rejections - 35 USC § 103
9.	 Claims 25-28, 39-40 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Rangaswamy et al., US Patent No. 5,196,471 (hereinafter referred to as Rangaswamy).
	Regarding claims 25-28, 39-40 and 80, Harrington discloses all the limitations discussed above but does not explicitly disclose the presence of an organic material that is blended, mixed, or cladded with the aluminum containing particles as recited in claims 25-26.
	Rangaswamy discloses thermal spray powders for abradable coatings (see Title and Abstract) wherein the abradable coatings have a metal or metal alloy with inclusions of a solid lubricant or plastic (reads on “blended with”) (see Abstract).  Rangaswamy discloses that the metal or metal alloy can be an aluminum or aluminum alloy (Col. 3/L. 60-64) and specifically teaches an example using an Aluminum-Silicon alloy (Col. 5/L. 18-19).  Rangaswamy discloses that the plastic can be an aromatic polyester (Col. 4/L. 49) (Given that “aromatic polyester” is listed as one of the “organic material” in claims 25-26 and reads on aromatic polyester as recited in claim 27 and polymer of claim 28 and reads on claims 39-40 and 80) and that the amount of plastic component included is between 30-50 wt% of the thermal spray, which overlaps with the claimed range of claims 25-26).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the binderless powder of Rangaswamy and added a plastic aromatic polyester in a range of 30-50 wt%, as taught by Rangaswamy.  Given that both Harrington and Rangaswamy are in the same field of endeavor (i.e. thermal spray powders) a person of ordinary skill would have reasonable expectation of success in
adding the aromatic polyester to the binderless powder of Harrington.  The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).  
	Further, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed.  Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.1).

Claim Rejections - 35 USC § 103
10.	 Claims 29-31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Herbst-Dederichs, US Patent Application Publication No. 2003/0180565 (hereinafter referred to as Herbst-Dederichs).  
	Regarding claims 29-31, Harrington discloses all the limitations discussed above but does not explicitly disclose the solid lubricant component of claims 29-31, nor ball milling as recited in claim 41. 
	Herbst-Dederichs discloses a thermal spray powder (Para. [0002]) comprising Aluminum-containing particles (Para. (0038]) mechanically alloyed, such as, ball milling  (as recited in claim 41) (Para [0027] and [0038]: mechanically alloyed powder NiCr-34AI203) to a transition metal (Para. [0038]: mechanically alloyed powder NiCr-34AI2O3).  Herbst further discloses the thermal spray powder comprising Titanium-containing (Para. [0023]: the ceramic phase is TiO2 particle size) particles mechanically alloyed to a transition metal (Para. [0022]: the metallic matrix may include iron, chromium, and molybdenum, wherein the chromium is present in an amount of up to 30 wt% of the metallic matrix and the molybdenum is present in an amount of up to 30 wt% of the metallic matrix).  Herbst-Dederichs discloses the Aluminum-containing particles are blended with 5 to 50 vol% solid lubricant, such as hexagonal boron nitride (Para. [0024]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the solid lubricants of Herbst-Dederichs in the thermal spray coating of Harrington in order to enhance the frictional properties of the coating. 

Double Patenting
11.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
12.       Claims 1-4, 10, 14-15, 18-21, 24-34, 38-41 and 79-82 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-13 and 18-21 of co-pending application No. 16/772,695. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending ‘695 application discloses the same limitations as does the instant application and therefore would have been obvious in light of the disclosures to Harrington, Rangaswamy and Herbt-Dederichs as discussed above and incorporated herein by reference.    
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Response to Arguments
13.	Applicants’ arguments filed 8/9/2022 regarding claims 1-4, 10, 14-15, 18-21, 24-34, 38-41 and 79-82 have been fully considered and are not persuasive.  
	Applicants argue that Harrington does not disclose “mechanically alloyed” of metal-containing particles to a transition metal as recited in instant claim 1.  Harrington discloses “handmilling” of metal-containing particles wherein the examiner asserts that “handmilling” reads on “mechanical alloyed’ in the broadest interpretation of the claim.  This position of the examiner is buttressed by applicants’ disclosure which discusses several milling procedures as types of mechanical alloy processes.  Furthermore, the powders produced by Harrington contain a component bound to surface of the core. The structure implied by applicants’ process.  

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771